DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. (US Patent Application # 2008/0115956) in view of Zhuang (US Patent Application # 2015/0116935).
Regarding Claim 1, Fransen discloses a faceplate (i.e. angled patch panel 22/200) of an apparatus (i.e. network rack 24) comprising: 
a vertical front side (i.e. frame 202 w/ foremost portion 208) extending outwardly from the apparatus;
a horizontal top panel (i.e. cover plate 20) including an angled portion (i.e. as shown in the figures) extending towards and attached to the vertical front side of the faceplate, the angled portion comprising an obtuse angle having a first leg and a second leg; and 
a front panel (i.e. front of angled patch panel 22/200) disposed on the vertical front side of the faceplate, the front panel comprising:
 a vertical first face angled towards the vertical front side of the faceplate and 
a vertical second face angled towards the vertical front side of the faceplate, wherein the angled vertical first face is positioned to extend along the first leg of the obtuse angle and the angled vertical second face is positioned to extend along the second leg of the obtuse angle (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041).
Fransen does not explicitly disclose the first face and the second face having a plurality of venting holes and the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus.
Zhuang teaches the first face and the second face having a plurality of venting holes (i.e. venting perforations 516 & rectangular cutout venting pattern 518 formed of large rectangular perforations 520) and the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus (Fig. 1-6; Abstract; Paragraphs 0010, 0020-0053).  
Zhuang teaches that it is well known in the art to have a plurality of holes towards the front of an electronic device enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Zhuang also states that using an angled vent plate helps maximize the available surface area and thus maximizes the air flow through the enclosure and cooling of the electronic components contained therein. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide such a plurality of holes in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the enclosure. Additionally, while Fransen does not discuss or mention “vent holes” in detail, it is clear from the description in at least Paragraph 0041, that cool air is forced to enter through the front of the angled patch panel by blocking the area around said panel. Thus, there are necessarily openings at the front of the angled vertical faces of the patch panel disclosed by Fransen and that is supported by the description of how to achieve “optimal cooling of the active equipment” in Paragraph 0041.
Examiner notes that “the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus” is a functional language. While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 2, Fransen in view of Zhuang discloses that the angled portion  of the horizontal top panel, the angled vertical first face and the angled vertical second face facilitate an intake/outlet area (i.e. venting perforations 516) for air flow across parallel apparatuses assembled on a chassis (Fransen: Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041; Zhuang: Fig. 1-6; Abstract; Paragraphs 0010, 0020-0053) Air flow is maximized through the electronic enclosure by the venting perforations of the vent plate pattern.

Regarding Claim 3, Fransen discloses that the vertical first face and the vertical second face further including a plurality of openings for corresponding I/O connectors 

Regarding Claim 4, Fransen discloses that the I/O connectors of the vertical first face and the vertical second face are angled towards the front side of the faceplate.  (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). As shown in the figures.

Regarding Claim 5, Fransen discloses that the vertical first face and the vertical second face are angled towards the front panel at acute angles (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). As shown in the figures.

Regarding Claim 8, Fransen in view of Zhuang does not explicitly disclose that the faceplate is manufactured using extrusion.  
Extrusion is a well-known manufacturing process. It would have been obvious to one skilled in the art to use such a process to manufacture the structure of modified Fransen. 
The examiner notes that the limitation “the faceplate is manufactured using extrusion” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 6, 7, & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. (US Patent Application # 2008/0115956) in view of Zhuang (US Patent Application # 2015/0116935) in view of Lam et al. (US Patent Application # 2014/0098492).
Regarding Claim 6, Fransen in view of Zhuang discloses that the faceplate further comprises: a bottom panel (i.e. cover plate 20) attached to the front panel (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0029). Fransen discloses that the cover plate can also be attached to the bottom of angled patch panel 22/200.
Fransen in view of Zhuang does not explicitly disclose that the faceplate further comprises: ejector levers on either side of the faceplate.
Lam teaches that the faceplate further comprises: ejector levers on either side of the faceplate (Fig. 1, 2, 6A, 8A, 8B; Paragraph 0032, 0042). 
Lam teaches that it is well known in the art of electronic enclosure chassis to have ejector levers in order to remove component cards/boards. It would have been obvious to one skilled in the art to have such ejector levers on the enclosure of modified Fransen, as taught by Lam, in order to facilitate removal of components. 

Regarding Claim 7, Fransen in view of Zhuang does not explicitly disclose that the faceplate is removably attached to a switch.  
Lam teaches that the faceplate is removably attached to a switch (Fig. 1, 2, 6A, 8A, 8B; Paragraph 0017, 0023, 0030, 0032, 0042).   
Lam teaches that it is well known in the art to have a faceplate that is detachable from the chassis or enclosure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a similar configuration in modified Fransen, as taught by Lam, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding Claim 9, Fransen discloses an apparatus (i.e. network rack 24) comprising: 
a switch (i.e. network rack 24 includes switches as disclosed in Paragraph 0029 & 0041); 
a faceplate (i.e. angled patch panel 22/200) comprising:
a vertical front side (i.e. frame 202 w/ foremost portion 208) extending outwardly;
 a horizontal top panel (i.e. cover plate 20) an angled portion (i.e. as shown in the figures) extending towards and attached to the vertical front side of the faceplate, the angled portion comprising an obtuse angle having a first leg and a second leg; and 

Fransen does not explicitly disclose a fan disposed towards a back side of the apparatus, the vertical first face and the vertical second face having a plurality of venting holes, a plurality of line cards removably attached and electrically connected to the switch, wherein the line cards are disposed parallel to each other, wherein each line card includes a faceplate with a front side extending outwardly from the line card and the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus.
Zhuang teaches a fan (i.e. fans 724) disposed towards a back side of the apparatus and the vertical first face and the vertical second face having a plurality of venting holes (i.e. venting perforations 516 & rectangular cutout venting pattern 518 formed of large rectangular perforations 520) and the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus (Fig. 1-6; Abstract; Paragraphs 0020-0053).  

Fransen does not explicitly disclose a fan or a plurality of holes. Zhuang teaches that it is well known in the art to have a plurality of holes towards the front of an electronic device enclosure and a fan towards the rear of said enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Zhuang also states that using an angled vent plate helps maximize the available surface area and thus maximizes the air flow through the enclosure and cooling of the electronic components contained therein. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide a fan and a plurality of venting holes in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the enclosure. Fransen in view Zhuang does not show the plurality of line cards, but because network rack 24 includes switches and the electronic device 300 is a switch, it would be obvious to one skilled in the art that there is a plurality of line cards that are removably attached, as taught by Lam, in order to have a functioning switch with serviceable parts. Additionally, while Fransen does not discuss or mention “vent holes” in detail, it is clear from the description in at least Paragraph 0041, that cool air is forced to enter through the front of the angled patch panel by blocking the area around said panel. Thus, there are necessarily openings at the front of the angled vertical faces of the patch panel disclosed by Fransen and that is supported by the description of how to achieve “optimal cooling of the active equipment” in Paragraph 0041.
Examiner notes that “the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus” is a functional language. While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 10, Fransen in view of Zhuang & Lam discloses that a channel for air flow is disposed between the vertical first face of the faceplate of any one line card and the vertical second face of the faceplate of an adjacent line card (Fransen: Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041) (Zhuang: Fig. 1-6; Abstract; Paragraphs 0020-0053) (Lam: Fig. 1, 2, 6A, 8A, 8B; Abstract; Paragraph 0016, 0017, 0019, 0023, 0030, 0032, 0042). 
Fransen teaches an angled patch panel with a cover plate that facilitates cooling while Zhuang discloses a switch enclosure meant to maximize air flow. Lam teaches multiple line cards in a configuration meant to improve airflow as discussed in the rejection of Claim 9 above. 

Regarding Claim 11, Fransen does not explicitly disclose that the fan is disposed behind the line cards towards a back of the apparatus, wherein when the fan operates, air is pulled in through the channel from the front of the faceplates and is forced over one or more heat generating on each line card.
Zhuang in view of Lam discloses that the fan (i.e. fans 724) is disposed behind the line cards towards a back of the apparatus, wherein when the fan operates, air is pulled in through the channel from the front of the faceplates and is forced over one or more heat generating components (i.e. electronic components 702) on each line card (Zhuang: Fig. 1-6; Abstract; Paragraphs 0020-0053) (Lam: Fig. 1, 2, 6A, 8A, 8B; Abstract; Paragraph 0016, 0017, 0019, 0023, 0030, 0032, 0042).
Fransen does not explicitly disclose a fan. Zhuang teaches that it is well known in the art to have a fan towards the rear of said enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide a fan in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the enclosure.

Regarding Claim 12, Fransen discloses that the first face and the second face further comprising a plurality of openings for corresponding I/O connectors (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on both faces on the front of the angled patch panel as shown in at least Fig. 1.

Regarding Claim 13, Fransen discloses that the I/O connectors of the vertical first face and the vertical second face are angled towards the vertical front side of the faceplate. (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on both faces on the front of the angled patch panel as shown in at least Fig. 1.

Regarding Claim 14, Fransen discloses that the vertical first face and the vertical second face are angled towards the front panel at acute angles (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). As shown in the figures.

Regarding Claim 15, Fransen in view of Zhuang discloses that the faceplate further comprises: a bottom panel (i.e. cover plate 20) attached to the front panel (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0029). Fransen discloses that the cover plate can also be attached to the bottom of angled patch panel 22/200.
Fransen in view of Zhuang does not explicitly disclose that the faceplate further comprises: ejector levers on either side of the faceplate.

Lam teaches that it is well known in the art of electronic enclosure chassis to have ejector levers in order to remove component cards/boards. It would have been obvious to one skilled in the art to have such ejector levers on the enclosure of modified Fransen, as taught by Lam, in order to facilitate removal of components. 

Regarding Claim 16, Fransen in view of Zhuang does not explicitly disclose that the faceplate is manufactured using at least one of extrusion, rolling, brass, and CNC.  
Extrusion is a well-known manufacturing process. It would have been obvious to one skilled in the art to use such a process to manufacture the structure of modified Fransen. 
The examiner notes that the limitation “the faceplate is manufactured using extrusion” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 17, Fransen discloses a chassis (i.e. frame 21) of an apparatus (i.e. network rack 24), comprising: 
a front end (i.e. angled patch panel 22/200 on front side of network rack); and
a rear end (i.e. rear side of network rack), wherein at least one of the ends of the chassis comprises a convex shape ( Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041).

Regarding Claim 18, Fransen discloses that the at least one of the ends of the chassis comprises plurality of openings (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on the front of the angled patch panel as shown in at least Fig. 1.

Regarding Claim 19, Fransen does not explicitly disclose that the plurality of openings comprises openings for airflow, wherein each of the openings are equal distance to a chipset located at the at least one of the ends of the chassis 
Zhuang discloses that the plurality of openings comprises openings for airflow (i.e. venting perforations 516), wherein each of the openings are equal distance to a chipset located at the at least one of the ends of the chassis (Fig. 1-6; Abstract; Paragraphs 0020-0053).   
Zhuang teaches that it is well known in the art to have a plurality of openings towards the front of an electronic device enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide such a plurality of openings in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the network rack.

Regarding Claim 20, Fransen discloses that the plurality of openings comprises openings for I/O connectors (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on the front of the angled patch panel as shown in at least Fig. 1.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. The Applicant argues that, in light of the new amendments, Fransen in view of Zhuang does not disclose or suggest the claim limitations of independent claims 1 & 9. The Applicant’s arguments have not substantially changed even in light of the most recent amendments. Generally, the Applicant argues that the prior art of record does not disclose the structure as claimed to increase the exposed frontal surface area of the front panel to provide increased airflow within the apparatus. The Examiner respectfully disagrees and directs the Applicant’s attention to the explanation provided in the rejection as presented above. First, the Examiner notes that “the angled vertical first face and the angled vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus” is a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The fact notwithstanding that the Applicant’s arguments hinge almost entirely on functional language currently introduced into the independent claims, said functional language regarding increasing/maximizing surface area is actually the basis of Zhuang’s disclosure and therefore Zhuang provides clear motivation to combine with an apparatus such the one disclosed by Fransen. Regarding the Applicant’s argument that Fransen does not discuss any vent holes on its angled patch panel and that the cover plate keeps dust and debris away from electrical connections and components, the Examiner contends that, while Fransen does not discuss or mention “vent holes” in detail, it is clear from the description in at least Paragraph 0041, that cool air is forced to enter through the front of the angled patch panel by blocking the area around said panel. Thus, there are necessarily openings at the front of the angled vertical faces of the patch panel disclosed by Fransen and that is supported by the description of how to achieve “optimal cooling of the active equipment” in Paragraph 0041. Zhuang is used as a secondary reference to show a detailed example of venting perforations or holes in a panel like the one disclosed by Fransen. Both references are concerned with cooling of the equipment inside the enclosure and state as much in their respective disclosures.Throughout the disclosure of Zhuang, it is clearly described, as discussed above, why such a configuration would be useful in the similar apparatus of Fransen and shows a way to significantly maximize the surface area where these venting holes/perforations are placed without increasing the height/size of the enclosure. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RJA/           Examiner, Art Unit 2847     

/William H. Mayo III/           Primary Examiner, Art Unit 2847